144 U.S. 568 (1892)
KELLAM
v.
KEITH.
No. 269.
Supreme Court of United States.
Argued and submitted April 1, 1892.
Decided April 11, 1892.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF KANSAS.
*570 Mr. W.H. Rossington, Mr. Charles Blood Smith, Mr. Everett J. Dallas and Mr. John T. Morton, for appellants, submitted on their brief.
Mr. E.S. Quinton for appellee. Mr. A.B. Quinton and Mr. A. Bergen were with him on the brief.
THE CHIEF JUSTICE:
Upon the authority of Stevens v. Nichols, 130 U.S. 230; Jackson v. Allen, 132 U.S. 27; La Confiance Compagnie v. Hall, 137 U.S. 61, and other cases, the decree in this case must be reversed, at the costs of appellants in this court and in the Circuit Court, and the cause remanded to the Circuit Court with directions to remand it to the state court.